, On Motion for Rehearing.
LATTIMORE, J.
Notice of appeal in this case was given July 30th. The 90 days allowed for filing statement of facts expired October 28th. The statement of facts was filed on November 19th, 3 weeks too late for consideration under the statute of this state. Code Cr. Proc. 1925, art. 760. Appellant advances four reasons why the court ought to consider said statement of facts, even though admittedly it was filed too late. None of these grounds involve any negligence or fraud on the part of any official of the state. The reasons advanced by appellant for failure to have said statement of facts filed in time consisted wholly of the act's of the attorney selected by appellant himself as his representative. We are sorry that we cannot consider the statement of facts, but the law must be upheld. The motion for rehearing is overruled.